El Juez Pbesedente Señou Tkavieso
emitió la opinión del tribunal.
En la demanda radicada en este caso se exponen, en sín-tesis, los hechos siguientes: El 14 de junio de 1941, como a las once de la noche, el demandante viajaba como pasajera en una guagua pública propiedad del demandado Manuel Eossy, de Guaynábo hacia Santurce, por su derecha y a una velocidad de 35 millas por hora. La guagua chocó con un rolo o cilindro de vapor propiedad de Eobert A. Prann? quien lo había dado en arrendamiento “a los co-demandados Andrés San Miguel y Enrique González, bien en su carácter personal, o ya a la sociedad demandada (San Miguel y Gon-zález) en su carácter colectivo”. En el momento del. acci-dente el cilindro era conducido en la misma dirección que la guagua, al establecimiento del Sr. Prann y se encontraba en aquel sitio sin tener luces para dar aviso de su presencia y evitar un choque. Como consecuencia de la negligencia de los demandados, la guagua chocó por su lado derecho con la esquina izquierda trasera del cilindro causando al deman-dante heridas, lesiones y sufrimientos físicos y morales, por los cuales reclama una indemnización de $7,000.
Los demandados Andrés San Miguel y Enrique González alegaron como excepción previa: (a) que la demanda na aduce hechos suficientes para determinar una causa de ac-ción; (6) que la demanda es ambigua, ininteligible y du-dosa; y (c) que en la demanda existe un defecto de parte demandada. Los demandados no especificaron los motivos en que se fundaban dichas impugnaciones y la excepción pre-via fué declarada sin lugar.
Antes de contestar la demanda los mismos demandados solicitaron que se ordenase al demandante elegir y especifi-*417car “si la acción que pretende ejercitar contra los compare-cientes ha de continuarse dirigida contra ellos individual-mente o contra la supuesta sociedad regular colectiva ‘San Miguel y González’ La moción fué declarada sin lugar. Contestaron entonces los demandados. Negaron los hechos esenciales de la demanda y alegaron como defensas especia-les : (a) defecto de parte demandada, por no aparecer de la demanda “una clara referencia y específica designación de la parte contra quien se formula la reclamación”; (b) que la demanda es ambigua, ininteligible y dudosa; y (e) que los hechos alegados son insuficientes para constituir causa de acción contra los demandados individualmente, ni contra ambos conjuntamente. Como materia nueva, alegaron que en el accidente no intervino acto u omisión alguna de su parte; que la causa próxima e inmediata del accidente fué la negligencia del demandante y la del conductor de la gua-gua en que aquél viajaba; que aun cuando se estableciera la existencia de negligencia por parte de los demandados, fue-ron el demandante y el conductor de la guagua los que tu-vieron la última oportunidad para evitar el accidente; y, por último, que el demandante, como pasajero de la guagua, asu-mió todos los riesgos que pudieran surgir de la forma negli-gente en que dicho vehículo era conducido por .la carretera, siendo obligación del demandante advertir al chófer de los peligros a que le estaba exponiendo.
El presente recurso ha sido interpuesto contra la senten-cia por la cual se declara con lugar la demanda “en cuanto al demandado Andrés San Miguel solamente” y se le con-dena a pagar al demandante una indemnización de $3,500, más las costas y $350 para honorarios.
 El primer error que se imputa a la corte inferior es el de haber desestimado la excepción previa a la demanda y las defensas especiales, alegadas en la contestación.
El artículo 106 del Código de Enjuiciamiento Civil dispone que “la excepción previa deberá especificar con precisión los *418motivos en que se funde cualquiera de las impugnaciones hechas a la demanda”. Y añade: “De no hacerse así será desestimada”. Los demandados se limitaron a alegar “que en la demanda existe un defecto de parte demandada”, sin indicar el nombre de la persona o personas cuya presencia ante la corte pudiera ser necesaria para una completa deter-minación de la controversia. Pudieron los demandados ayu-dar a la corte a traer ante ella, como demandados, a todos los miembros de la sociedad “San Miguel, González y Mar-tínez”, con sólo informar a la corte que en dicha sociedad figuraba también como socio el señor José Martínez Reventós, quien no había sido emplazado y a quien ellos consideraban como parte necesaria en la acción. No solamente se abstu-vieron de revelar ese dato, por ellos tan indiscutiblemente conocido como ignorado era por el demandante, si que a través de todo el procedimiento y hasta el acto del juicio ocultaron y negaron el hecho de que entre los demandados San Miguel y González y el señor Martínez existía una so-ciedad colectiva que se dedicaba a la construcción de obras públicas y privadas y se conocía con el nombre de “San Miguel, González y Martínez”. 'Veamos cual fué la táctica, a nuestro juicio digna de censura, seguida por los demanda-dos para evitar, no revelando la participación que en ella tenía el señor Martínez, que la sociedad “San Miguel, Gon-zález y Martínez” quedase sometida a la jurisdicción de la corte mediante el emplazamiento del único socio que no ha-bía sido emplazado.
En la moción para que se ordenase al demandante a ele-gir si la acción había de continuarse contra los demandados San Miguel y González, individualmente, “o contra la su-puesta sociedad regular colectiva San Miguel y González”, los demandados se abstuvieron por segunda vez de revelar el nombre del socio que no había sido emplazado.
En la contestación, como defensa especial, los demanda-dos reprodujeron la excepción de que en la demanda existe *419un defecto de parte demandada “por no aparecer de la misma nna clara referencia y específica designación de la parte contra quien se formula la reclamación” absteniéndose nueva-mente de revelar el nombre del socio que no había sido em-plazado.
No conformes con lo que ya hemos relacionado, al contes-tar la demanda negaron categóricamente y bajo juramento, en la forma siguiente:
“Niegan los demandados . . . que se dediquen o se hayan dedi-cado en las fechas a que se refiere la demanda a hacer negocios bajo su nombre individual y bajo nombre de sociedad alguna, ni en forma c'ofeetiva bajo nombre común alguno, y que no existe wi ha existido sociedad entre ellos pwra dedicarse a empresa o negocio alguno.”
“Niegan que el rolo con que se alega chocó dicho vehículo estu-viera arrendado a los demandados Andrés San Miguel y Enrique González, ni individualmente a ellos ni conjuntamente en su carácter personal o como sociedad, ni a ninguna sociedad de que los dem!an-dados sean socios o formen parte.; niegan la existencia de contrato alguno que conecte a los demandados con el rolo o con el manejo o custodia del mismo ...” (Bastardillas nuestras.)
No hubo error en la desestimación de la excepción pre-via. Ésta no se ajustó a los requisitos del artículo 106 del Código de Enjuiciamiento Civil y la corte actuó correcta-mente al desestimarla. Tampoco erró la corte al declarar sin lugar la defensa especial sobre defecto de parte deman-dada, no solamente' porque ella' es una reproducción de la excepción previa, no privilegiada y ya desestimadla, si que especialmente por ser incompatible con la prueba aducida por los mismos demandados, por la cual quedó claramente probado que los demandados San Miguel y González eran miembros de la sociedad San Miguel, González y Martínez.
Los señalamientos numerados del 5 al 10, ambos inclusives, pueden ser considerados como uno solo, por refe-rirse todos ellos a la apreciación que de la evidencia hiciera la corte sentenciadora, en cuanto a la ocurrencia del acci-dente y a las causas que lo motivaron.
*420Hemos examinado detenidamente la transcripción de la evidencia. Esta es, como sucede en la mayoría de los casos de esta naturaleza, contradictoria.’
La prueba del demandante tendió a demostrar que el ci-lindro era conducido por la carretera de Gruaynabo a -San-turce, para ser entregado a su dueño, Kobert A. Prann, en su establecimiento situado en la carretera entre Santuree y Bayamón, cerca de la Cervecería Brugal; que el cilindro no llevaba luz alguna que pudiera servir de aviso a las demás personas que conducían vehículos por la misma carretera; que como única precaución para evitar posibles choques, los arrendatarios del cilindro enviaron un truclc, el cual debía seguir al cilindro a una distancia como de cien metros e ilu-minarle con sus reflectores hasta que llegase a su destino; que cuando ya faltaba poco para llegar al 'establecimiento del señor Prann, el chófer del truck se retiró, dejando el ci-lindro en la carretera, sin luces propias y sin las del truck que hasta entonces habían iluminado su camino; que en el momento en que el cilindro caminaba por la derecha de la semicurva que entonces existía frente a la cantera de Iriarte, la guagua en que viajaba el demandante y que marchaba en la misma dirección que el cilindro se encontró repentinamente con éste, a pocos pies de distancia, sin que le fuera posible al chófer evitar el choque entre los dos vehículos. El hecho de que en el momento del accidente el cilindro no llevaba lu-ces y no era seguido por un truck que le iluminara el camino, quedó establecido por las declaraciones de varios testigos y por las manifestaciones hechas por el conductor del cilindro en el sitio del accidente e inmediatamente después de haber ocurrido el choque, al efecto de que el culpable del accidente - era el chófer del truck, quien les había abandonado dejándo-los állí sin luces.
La prueba de los demandados tendía a probar todo lo contrario. Declararon sus testigos — con excepción del poli-cía insular Salvador Más — que el cilindro llevaba dos luces *421encendidas, nna delante y otra detrás, y además, que, hasta el momento del accidente iba iluminado por las lnces del ca-mión que le seguía. El policía Más, llamado por los deman-dados, declaró en el mismo sentido que los testigos del de-mandante. ■
El juez sentenciador, quien tuvo ante sí y oyó declarar a los testigos de ambas partes, dió entero crédito a los del demandante y llegó a la conclusión de que aun cuando el chófer de la guagua en que viajaba el demandante había sido negligente al conducir dicho vehículo a una velocidad mayor de 35 millas por hora, ésa no fué la causa del accidente y sí la falta de luz en la parte trasera del cilindro. Estando esa conclusión ampliamente sostenida por la prueba, no es-taríamos autorizados para alterarla, aun cuando creyéramos, que no lo creemos, que la corte inferior pudiera haber lle-gado a otra conclusión distinta. La conducción del cilindro en la forma establecida por-la evidencia constituye negli-gencia.1 ■
 Los señalamientos 4 y 11 deben ser considerados conjuntamente. En el primero se alega que el tribunal recurrido erró al resolver que en marzo 12 de 1941 la sociedad San Miguel González y Martínez ya no existía, no pudiendo por consiguiente contratarse a su nombre el arrendamiento del cilindro; y en el segundo, que la sentencia por la cual se hace responsable al demandado San Miguel, individualmente, es errónea. Examinaremos la prueba para poder determinar si ella justifica las conclusiones a que llegó el tribunal inferior.
La sociedad industrial “San Miguel, González y Martí-nez” fué constituida por los señores Enrique González, An-drés San Miguel y José Martínez Eeventós, mediante escri-tura pública otorgada en el pueblo de Ciales el 26 de mayo de 1938, siendo el propósito principal de la misma el remate *422y construcción de obras públicas. Constituyóse la sociedad por un término de tres años, el cual debería expirar el 31 de diciembre de 1940. Las estipulaciones del contrato social que consideramos pertinentes al caso. que estamos conside-rando, son las siguientes:
(a) “El socio don Enrique González González será el director de las obras y el administrador general de los intereses y bienes de la sociedad”.
' (b) “6. Esta sociedad se conocerá con el nombre de ‘San Miguel, González y Martínez1 y al firmar se hará con este nombre y agre-gando el nombre del socio que firme por ella, en esta forma: ‘San Miguel, González y Martínez’. — Por: (y sigue el nombre del socio) ”.
El contrato para el arrendamiento del cilindro (Exhibit 1 del demandante) se titula así: “Contrato para el arrenda-miento de un rolo de vapor entre los señores Robert R. Prann, apartado 144, San Juan, como dueño del mismo, y 8res. 8an Miguel y González, como arrendatario”. Dicho contrato contiene, entre otras, la siguiente estipulación:
“8. El'arrendatario asume desde el momento en que recibe, el rolo, toda la responsabilidad que se origine por averías o accidentes de cualquier naturaleza.”
El documento aparece suscrito así: “Aprobado: (ma-nuscrito) R. R. P. Robert R. Prann. — Aceptado: (firmado) San Miguel González, por (Fdo.) Andrés San Miguel, 3426 Sant. 3/12/41.”
¿Con quién contrató el Sr. Prann, dueño del rolo? Si-gamos examinando la prueba.
El Sr. Prann declaró que el rolo es suyo y lo había al-quilado a “San Miguel y González” el 12 de marzo de 1941; el arrendamiento lo pagó .“San Miguel y González” y ellos dirigían el manejo del rolo después que salió de su estable-cimiento; la firma que aparece en el contrato es la de An-drés San Miguel.
El demandado Andrés San Miguel declaró: Que el rolo lo arrendó “San Miguel, González y Martínez”; que fué él *423personalmente quien lo arrendó y quien fué a casa del señor Prann; qüe es suya la firma que aparece al pie del contrato. Preguntado, “Usted firmó allí a nombre de San Miguel y González?”, contestó: “Bueno, fue una distracción mía. Yo siempre firmaba San Miguel, González y Martínez. Yo ese día tuve una distracción”; que fué un error- suyo el de no poner la parte de Martínez; que él nunca ha estado asociado con González solo; que él entiende que no tenía que firmar por Martínez ni poner su nombre; que siempre ponía el nombre de Martínez, menos ese día; que él era quien le pa-gaba el sueldo al maquinista del' rolo, por cuenta de San Miguel, González y Martínez; que fué él quien ordenó la devolución del rolo al Sr. Prann.
El conflicto que surgió de toda la prueba y de las incon-gruencias entre lo alegado en su contestación y lo declarado en la vista por el demandado San Miguel fué resuelto en su contra por la corte sentenciadora, a nuestro juicio muy jus-tificadamente. ¿En qué momento dijo verdad el demandado San Migual, cuando alegó bajo juramento que el rolo no había sido arrendado “a ninguna sociedad de que los de-mandados sean socios o formen parte” o cuando declaró en el acto de la vísta que había sido arrendado a la sociedad San Miguel, González y Martínez, de la cual ambos deman-dados son socios? La corte estuvo justificada al no dar cré-dito a lo declarado por el demandado.
Ya hemos visto que de acuerdo con los términos expre-sos del contrato social, el socio don Enrique González era director y administrador de los intereses y bienes de la so-ciedad. Por lo tanto, habiendo un socio especialmente en-cargado de la administración, es muy dudoso que el socio San Miguel estuviera facultado para contratar a noinbre de San Miguel, González y Martínez el arrendamiento del rolo. Véanse: Artículos 1583, 1584, 1586 y 1588 del Código Civil y 105 y 108 del Código de Comercio. Pero aun cuándo asu-miéramos que el señor San Miguel, como miembro de la so-*424eiedad, estaba facultado para contratar a nombre de ésta, el lecho indiscntible es que el señor San Mignel no contrató a nombre de la sociedad San Mignel, González y Martínez y sí a nombre de una sociedad inexistente.
Convenimos con el apelante en qne es errónea, por ser •demasiado general, la conclusión de la corte inferior en cnanto a qne la sociedad San Mignel, González y Martínez no estaba facultada para celebrar el contrato de arrenda-miento, por haber expirado el término de su duración con anterioridad a la fecha en qne se efectuó el arrendamiento. El error, sin embargo, en nada ha podido perjudicar al ape-lante, pues ya hemos visto y resuelto qne el demandado San Mignel no contrató a nombre de dicha sociedad.
Habiéndose demostrado qne fué el demandado San Mi-gnel quien personalmente hizo las gestiones para el arrenda-miento'-del cilindro; que el contrato no fué hécho ni firmado a nombre de San Mignel, González y Martínez, según lo re-quiere el contrato social; y qne la, firma “San Mignel y González, ’ ’ a nombre de la cual se firmó el contrato, nunca ha existido, opinamos qne la corte inferior no erró al resolver que el demandado Andrés San Mignel era el verdadero y único arrendatario del cilindro y como tal responsable de los daños cansados al demandante.

La- sentencia recurrida debe ser confirmada.


(1) Artículo 56 (g) de la Ley 140 de 1940; Pérez v. Santiago, 56 D.P.R. 763; Winn v. Long, 203 Cal. 758; Martin v. Herzog et al., 228 N.Y., 164; Arvo r. Delta Hardware Co., et al., 231 Mich. 488, 204 N.W. 134.